UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1759


WAKE COUNTY HUMAN SERVICES,

                Plaintiff - Appellee,

          v.

WILLIAM SCOTT DAVIS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:12-cv-00413-BO)


Submitted:   November 19, 2013              Decided: November 21, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Scott Davis, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William Scott Davis, Jr., appeals the district court’s

order dismissing, for lack of subject matter jurisdiction, two

motions to stay and a motion to file an amended complaint.                  We

have reviewed the record and find no reversible error.                  As the

district   court    observed,    the   underlying    proceeding    has    been

remanded to state court.        This court has dismissed Davis’ appeal

of the order of remand.         Wake Cnty. Human Servs. v. Davis, No.

13-1066, 2013 WL 3186471 (4th Cir. June 25, 2013) (unpublished).

Therefore, the district court properly dismissed the motions at

issue in this appeal, and we affirm the challenged order.                   We

dispense   with     oral   argument    because     the    facts   and    legal

contentions   are   adequately    presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                       2